Citation Nr: 1128995	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at the local RO.  A transcript of the hearing is associated with the claims file.   

This case was remanded by the Board in May 2010 for further evidentiary development and is now ready for disposition.   


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran's cervical spine disorder, claimed as a right shoulder disorder, had its onset in service, initially manifested to a compensable degree within one year after separation from service, or is otherwise causally or etiologically related to service. 

2.  The evidence of record preponderates against a finding that the Veteran's left knee disorder had its onset in service, initially manifested to a compensable degree within one year after separation from service, or is otherwise causally or etiologically related to service. 


CONCLUSIONS OF LAW

1. The Veteran's cervical spine disorder, to include a right shoulder disorder, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

In this case, the RO advised the Veteran of the evidence needed to substantiate his claims in a December 2005 notice letter.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  

In particular regard to Dingess notice requirements, the Board notes that the Veteran was provided with notice regarding the degree of disability (i.e., he was notified what the evidence must show to establish entitlement to an increased evaluation).  However, he was not also notified of how VA determines the effective date once service connection has been established.  Nonetheless, because service connection for the Veteran's claimed disorders is not established for reasons explained below, no effective date will be assigned for the claimed disorders.  Consequently, any lack of notice regarding such notice element is rendered moot.     

The Board notes that the December 2005 notice letter was sent before the initial denial of the claims, and adequately satisfied VCAA notice requirements with respect to the Veteran's claims.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the July 2007 SOC, and the SSOCs issued in April 2009 and March 2011, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claims during the course of this appeal.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with a medical examination in connection with his claims in May 2010.  As will be discussed below, the examiner provided a medical nexus opinion based on review of the claims folder and examination and interview of the Veteran in the examination report.  The opinion is supported by adequate rationale.   

In addition, post-service treatment records, both VA and private, adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the claims folder.  Additional VA treatment records dated from October 2009 to May 2010 were obtained and associated with the claims folder pursuant to the Board's remand.  It is notable that the Loma Linda VA Health Care system responded that it did not have any records for the Veteran.  Although the Loma Linda system also indicated that it would make another search if certain additional information was provided, the identified information was provided in the initial request.  Thus, no further search for the records is needed.  

Further, the Veteran's service treatment records (STRs) are included in the claims folder.  The Veteran has also submitted several written statements and provided hearing testimony in connection with his claims.  He has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Review of the evidentiary record in this case clearly establishes the presence of a current cervical spine, right shoulder, and left knee disorder.  The May 2010 VA medical examination report includes diagnoses of mild to moderate degenerative joint disease of the left knee, mild right acromioclavicular osteoarthritis, and status post anterior fusion of C5-C6 with incorporation of C5-C6 bone graft.  Also, VA treatment records also include findings of mild to moderate degenerative changes of the left knee and mild degenerative changes involving the patellofemoral joint space.  Private treatment records further include a 2009 diagnosis of cervical radiculopathy and cervicalgia/neck pain, which includes consideration of pain involving the right shoulder.  Thus, the presence of a current disability is shown for the claimed disorders by the evidence of record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.).

Because the Veteran is shown to have a current cervical spine and left knee disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence, on either a direct or presumptive basis.

In the present case, the Veteran essentially contends that he developed right shoulder problems due to frequent heavy lifting during his period of active military service which later progressed to, or was an initial manifestation of, a cervical spine disorder.  He also contends that he sought treatment for a left knee injury in service and that the injury caused his current left knee disability. 

The Board initially notes that, on the Veteran's June 1962 enlistment examination report, a half-inch scar on the left knee was noted.  However, his lower extremities were clinically evaluated as normal, and he denied having a history of "trick" or locked knee on the June 1962 report of medical history.  In the absence of evidence showing that a left knee disorder was noted at entrance into service, and because there is no clear and unmistakable evidence of a pre-existing left knee disorder of record, the presumption of soundness applies to the Veteran's left knee at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Also, because the Veteran's spine and musculoskeletal system were clinically evaluated as normal, and there is no evidence to suggest a pre-existing cervical spine disorder, the Veteran is presumed sound at service entry with respect to his cervical spine.  

The Veteran's DD Form 214 shows his military occupational specialty (MOS) as stock clerk.  Because frequent lifting of heavy objects is consistent with the conditions and circumstances of his service, we find his account of performing frequent heavy lifting as part of his duties as a stock clerk in service to be credible.  

The Board further notes that the Veteran's STRs show he sought treatment for a twisted left knee in March 1964, and for right shoulder pain in October 1967.  

Regarding the March 1964 clinical entry, it is noted that the Veteran had previously injured his left knee while playing football and then, the night before, twisted his left knee and complained that he was unable to extend it.  Physical examination of the left knee noted no swelling or tenderness, but there was pain on extension and a grating sound over the anterior superior aspect of the knee.  X-rays were negative.  The noted impression was contusion of the left knee.  Moist heat to the knee for three days and application of an ace wrap were prescribed for treatment.  

Regarding the October 1967 clinical entry, the Veteran presented with complaints of pain in the right shoulder.  He reported that he had been active in athletics, had previously injured his right shoulder in high school, and had played baseball the previous year.  On physical examination, there was no real tenderness or decreased range of motion shown.  On X-ray of the right shoulder, no calcium was noted.  The noted impression was probable muscle strain.  Medication and an analgesic balm were prescribed to treat the right shoulder.  

The Board notes the Veteran has asserted that he has had left knee and back problems since service.  Because he has asserted a continuity of symptomatology since service, and he is competent to report the onset and continuation of knee and cervical spine problems, we must assess the credibility of the Veteran's assertion.  

While the Veteran has reported that he sought treatment on several occasions for his knee problems in service, there are no additional in-service entries shown pertaining to complaints, findings, or treatment for the left knee.  It is also noted that, although no separation examination report is of record, the Veteran subsequently underwent examination in April 1966, approximately two years after the left knee contusion, and his lower extremities were again clinically evaluated as normal.  He made no mention of any left knee problems at that time.  Thus, while the Veteran is competent to report the frequency of his treatment for left knee problems in service, the documentation contemporaneous to service does not support his assertion.  The Board finds this evidence more credible, and affords it greater probative value.  

There are no entries, other than the October 1967 entry noted above, pertaining to treatment for right shoulder (or possible cervical spine-related) problems in the Veteran's STRs. 

It is also observed that the Veteran filed a claim with VA seeking disability benefits for an unrelated skin disorder in May 1968, days after separating from service.  At that time he again made no mention of left knee pain, or of neck, upper back, or shoulder pain.  Also, he underwent medical examination in connection with that claim in August 1968, and the examiner at the time noted that the Veteran showed no disorders related to the musculoskeletal system, and the functioning of the musculoskeletal system was described as "normal."  The Veteran's neurological system also showed no abnormalities.   

Indeed, the earliest indication of post-service complaint or treatment for back problems is not shown until 1973, approximately six years after the above STR entry and five years after separation from active military service.  See December 1984 letter provided by the Veteran's former treating orthopaedist.  Also, although there is no documentation of post-service treatment for the left knee until many years after service included in the record, the Veteran has reported that he had surgery on his left knee in 1972, approximately four years after separation.  See VA Form 21-4138 dated September 8, 2005.  However, even if we accept the Veteran's report, there is no evidence to suggest that a chronic cervical spine or left knee disorder developed in service or initially manifested to a compensable degree within one year after service.  See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints).  

The first mention of a cervical spine or left knee disorder allegedly related to service was not until September 2005 (i.e., approximately 37 years after separation from service), when the Veteran filed his claim for service-connected compensation benefits.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  

The Board further recognizes that there is no competent medical opinion evidence linking the Veteran's current cervical spine disorder or left knee disorder to service.  

Regarding the claimed left knee disorder, the Board notes that the May 2010 VA examiner concluded that it was less likely as not that the Veteran's current left knee disorder was related to his in-service left knee contusion, after review of the claims folder and examination and interview of the Veteran.   The examiner explained that current radiologic findings showed bilateral patellar osteoarthritis, and that most degenerative joint conditions may develop through the natural age process, repetitive trauma such as traumatic arthritis, or infections.  The examiner further reasoned that, since current X-rays showed similar joint findings on both knees, his current left knee condition was a result of the natural aging process and less likely related to the in-service left knee contusion with negative X-rays. 

Regarding the Veteran's claimed cervical spine disorder, the Board notes the examiner concluded that he was unable to resolve that issue without resorting to mere speculation.  He explained that, while the Veteran's STRs showed treatment for right shoulder strain, he was unable to find any records indicating any direct specific neck injury or trauma during service.  (Notably, the Veteran denied having sustained any direct injury or trauma at the examination.)  

The May 2010 VA examiner provided sufficient medical rationale in support of his conclusions, and there is no competent medical opinion evidence to the contrary.  Consequently, the Board affords the opinion significant probative value.  

In summary, after weighing the lay and medical evidence pertinent the claims, we find that the preponderance of the evidence weighs against finding a continuity of symptomatology since service, as has been suggested by the Veteran.  As noted above, following the above STR entries, there are no subsequent notations referable to any problems involving the cervical spine or left knee in service.  In further regard to the left knee, it was clinically evaluated as normal at the April 1966 re-enlistment examination, and the Veteran made no mention of any problems at that time.  He also made no mention of a cervical spine or left knee problem when he filed his claim with VA for disability benefits in 1968, and no such problems were shown at the August 1968 VA medical examination.  Further, there was no indication of a chronic left knee or cervical spine problem until several years after service, and the Veteran made no mention of a cervical spine or left knee disorder allegedly related to service until over three decades after separation.  Moreover, no medical examiner has attributed the Veteran's cervical spine or left knee disorder to service.  The probative value of this evidence far outweighs any suggestion by the Veteran of a continuity of symptomatology since service, which is not deemed credible in the context of all the evidence of record.     

For the foregoing reasons, the Board finds that the credible and probative evidence of record is against finding that a cervical spine or left knee disorder was incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed cervical spine and left knee disorder to his military service, to include the first post-service year.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claims for service connection, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claims are denied on both a direct basis and on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.   


ORDER

Entitlement to service connection for a cervical spine disorder, claimed as a right shoulder disorder, is denied.

Entitlement to service connection for a left knee disorder is denied.  


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


